DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 19 are objected to because of the following informalities:  
As to claim 3, Examiner suggests changing the phrase “the edge” in line 2 of the claim  to “an edge”, since “an edge” was not previously recited.  Appropriate correction is required.
As to claim 19, the phrase “the current foot pointing direction angle” in lines 6-7 of the claim should be changed to  “a current foot pointing direction angle”, since a current foot pointing direction angle was not previously recited. Appropriate correction is required.
As to claim 19, the phrase “the current foot tilt angle” in line 8 of the claim should be changed to  “a current foot tilt angle”, since a current foot tilt angle was not previously recited. Appropriate correction is required.
As to claim 19, the phrase “the changes of cursor’s coordinates” in line 10 of the claim should be changed to  “changes of cursor’s coordinates”, since changes of cursor’s coordinates was not previously recited. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
9-11, 13-15 and 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Picunko (US 2010/0035688 A1).
 	As to claim 9, Picunko teaches a method for using a foot gesture feature information acquisition device ([0028-0030]) , comprising: 
 	evaluating a user foot forward/backward movement level of a foot movement ([0028-0030]: movement in three directions (i.e., x, y, and z directions corresponding front to back, side to side, and up and down movements). The sensor 106 transmits wireless signals 108 with data relating to the movement and position of the user's foot;[0036]); 
 	evaluating a user foot sideway movement level of the foot movement ([0028-0030]: movement in three directions (i.e., x, y, and z directions corresponding front to back, side to side, and up and down movements). The sensor 106 transmits wireless signals 108 with data relating to the movement and position of the user's foot;[0036]);  and 
 	evaluating a user foot up/down movement level of a foot movement ([0028-0030]: movement in three directions (i.e., x, y, and z directions corresponding front to back, side to side, and up and down movements). The sensor 106 transmits wireless signals 108 with data relating to the movement and position of the user's foot;[0036]).  
 	As to claim 10, Picunko teaches the method according to claim 9, wherein: 
 	the user foot forward/backward movement level is evaluated in a first axis that is aligned to a user's foot pointing direction ([0028-0030]: movement in y direction corresponding front to back. The sensor 106 transmits wireless signals 108 with data relating to the movement and position of the user's foot;[0036]); 
 	the user foot sideway movement level is evaluated in a second axis that is in the user's sole plane and is perpendicular to the user's foot pointing direction ([0028-0030]: movement in x direction corresponding side to side is perpendicular to the user’s foot pointing y direction. The sensor 106 
 	the user foot up/down movement level is evaluated in a third axis that is perpendicular to a user's foot sole plane ([0028-0030]: movement in z direction corresponding up/down movement is to a user's foot sole plane. The sensor 106 transmits wireless signals 108 with data relating to the movement and position of the user's foot;[0036]).
 	As to claim 11, Picunko teaches the method according to claim 10, wherein:
 	 user foot movement levels includes the user foot forward/backward movement level, the user foot sideway movement level, and the user foot up/down movement level ([0028-0030]: movement in three directions (i.e., x, y, and z directions corresponding front to back, side to side, and up and down movements), and 
 	an evaluation of the user foot movement level in a corresponding axis includes: evaluating a motion intensity in the corresponding axis at a data sampling time ([0029-0030]: accelerometer can sense movement in three directions (x, y and z directions), detect acceleration); detecting a start of a user's foot movement ([0029-0030]: tri-axial accelerometers respond to changes in position, when the user moves his or her foot, such as when the user lifts his or her foot); and evaluating a foot movement level in the corresponding axis by accumulating motion intensity in the corresponding axis since the start of a user foot movement ([0029-0030]: accelerometer sense movement in three directions (x,y and z directions), detect acceleration, acceleration is subject to a composite of its motion and Earth's gravity. Tri-axial accelerometers respond to rapid or slow changes in position, when the user moves his or her foot, such as when the user lifts his or her foot while walking, acceleration data is imparted;[0061]).
 	As to claim 13, Picunko teaches the method according to claim 10, wherein the evaluation of the user foot movement level in the corresponding axis includes: determining a sign of the user foot movement level in the corresponding axis by signs of motion intensity samples in the corresponding axis 
As to claim 14, Picunko teaches the method according to claim 10, wherein the foot gesture information acquisition device is a compass embedded footwear ([0035]:magnetometers, which measure the strength and/or direction of the magnetic field in the vicinity of the instrument; note: a compass is a magnetometer). 	As to claim 15, Picunko teaches the method according to claim 14, wherein the user foot movement levels are evaluated in the first, second, third axes of an accelerometer of the compass embedded footwear ([0029-0030]: accelerometer, sense movement in three directions (i.e., x, y, and z directions corresponding front to back, side to side, and up and down movements);[0035]: magnetometers, which measure the strength and/or direction of the magnetic field in the vicinity of the instrument; note: a compass is a magnetometer). 	As to claim 18, Picunko teaches a non-transitory computer readable storage medium, storing computer-executable instructions ([0036];[0075]: footwear include a processor and a memory) for, when being executed, one or more processors to perform the method according to claim 9 (see rejection for claim 9; [0012];[0036]: CPU 114 executes an electronic program; note: electronic program is stored in a non-transitory computer readable storage medium in order to be executed;[0075]: footwear include a processor and a memory).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loop (US 5694152)  in view of Campbell et al. (US 2012/0206356 A1).   
 	As to claim 1, Loop teaches a button pad device for effective detection of a user foot touch state (col. 4, lines 14-16: button type mechanism; col. 4, lines 52-24; col. 4, lines 65-67: foot interacts by rotating, swiveling and moving the foot relative to the face plate 17; col. 7, lines 30-31: pointing device 10 with housing 50 for location underneath the feet of an operator; col. 7, lines 56-61: switches responsive to pressure), the device comprising: 
 	a supporting base (56 in Figs. 1-6, 8-9, and 11-18);  
 	a button (col. 3, lines 1-6; col 5, lines 5-9: first control element 19 is depressed downwardly; 101 and 102 in Fig. 11; col. 5, lines 14-18: pressure responsive transducer element; col. 6, lines 34-36) on the supporting base (56 in Figs. 1-6, 8-9, and 11-18) for press detections (col 5, lines 5-9: first control element 19 is depressed downwardly; col. 4, lines 14-16: button type mechanism; col. 4, lines 65-67: foot interacts by rotating, swiveling and moving the foot relative to the face plate 17; col. 5, lines 5-9; col. 5, lines 14-18: pressure responsive transducer element; col. 7, line 56- col. 8, line 3: one or more switches responsive to pressure); 
 	`an enclosure cap, including a protrusion (protrusion of 17 in Figs. 1-6, and 13; col. 4, lines 14-16: button-type mechanism exiting from a port over the top face of a housing) capable of button pressing (col. 4, lines 14-16: button type mechanism; col. 4, lines 65-67: foot interacts by rotating, swiveling and moving the foot relative to the face plate 17; col 5, lines 5-9: When pressure is applied to the plate 17 of the first control element 19 by a foot, the first control element is depressed downwardly; col. 7, line 56- col. 8, line 3: switches responsive to pressure); and 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Loop by stopping the enclosure cap and the protrusion from excessive move toward the button under pressure as taught by Campbell et al. in order to handle someone stepping on it with all of his or her weight.

 	As to claim 2, Loop in view of Campbell teaches the device according to claim 1, wherein: 
 the enclosure cap further includes an edge support structure (Loop, col. 6, lines 17-19; col. 6, lines 32-36:  skirt 34), which makes the enclosure cap a flexible structure such that, when a pressure is applied to the enclosure cap, the protrusion moves to press the button (Loop, col. 3, lines 1-6; col. 4, lines 14-16; col. 5, lines 5-9: first control element includes face plate 17 depressed downwardly; col. 6, lines 32-36: skirt 34 move the transducer responsive element; col. 10, lines 42-44: face plate 17 protrudes as an element from the top face). 	As to claim 3, Loop in view of Campbell  teaches the device according to claim 1, wherein: the supporting base has one or more outer wall structures (Loop, 28, 29 in Figs. 2-3, 5-6, and 13) at the edge that are used to hold the enclosure cap in place (Loop, 17 in Figs. 2-3, 5-6, and 13). 	As to claim 4, Loop in view of Campbell teaches the device according to claim 1, wherein: the supporting wall structure (Loop, 37 in Fig. 3) is a part of the supporting base (Loop, 56 in Fig. 3).  	As to claim 5, Loop in view of Campbell teaches the device according to claim 1, wherein: the supporting wall structure (Loop, 35 in Fig. 3) is a part of the enclosure cap (Loop, 17 in Fig. 3). 	As to claim 6, Loop in view of Campbell teaches the device according to claim 1, wherein: the supporting wall structure is used to hold the button in place (Loop, Figs. 2-6, and 11-18; col. 6, lines 4-7;col. 6, lines 28-34: resilient members 28 and 29 supporting face plate 17, and interengaging lips 38 and 39 hold the face plate in a positive relationship with the transducer responsive element 21; col. 7, lines 56-62: components mounted on board 27; col. 10, lines 34-36).  	As to claim 7, Loop in view of Campbell teaches the device according to claim 1, further including: a plurality of buttons (Loop, 101, 102 in Fig. 11), corresponding supporting wall structures (Loop, col. 7, lines 32-36) , and corresponding protrusions (Loop, protrusions of 70 and 71 in Fig. 11; col. 4, lines 14-16: button-type mechanism exiting from a port over the top face of a housing; col. 7, lines 38-45).  	As to claim 8, Loop in view of Campbell teaches the device according to claim 1, wherein: positions of the button and the protrusion is switchable (Loop, col. 3, lines 1-6; col. 4, lines 14-16: button-type mechanism exiting from a port over the top face of a housing; col. 5, lines 5-9: first control element includes face plate 17 depressed downwardly; col. 5, lines 43-45; col. 10, lines 42-44: face plate 17 protrudes as an element from the top face). 
	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picunko (US 2010/0035688 A1) in view of Agrawal et al. (US 2017/0055880 A1). 	As to claim 12, Picunko teaches the method according to claim 11, wherein evaluating the motion intensity in the corresponding axis includes: evaluating a projection of gravitational acceleration on the corresponding axis at the data sampling time ([0029-0030]: When the tri-axial accelerometer is stationary, the acceleration magnitude is 1 g (9.8 m/s2), but does not explicitly disclose determining the motion intensity by evaluating a motion acceleration in the corresponding axis by subtracting the projection of gravitational acceleration on the corresponding axis from acceleration measurements projected on the corresponding axis.
 	However, Agrawal et al. teaches determining the motion intensity by evaluating a motion acceleration in the corresponding axis by subtracting the projection of gravitational acceleration on the corresponding axis from acceleration measurements projected on the corresponding axis ([0052]: gravity component of the acceleration is subtracted from raw acceleration).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Picunko by determining the motion intensity by evaluating a motion acceleration in the corresponding axis by subtracting the projection of gravitational acceleration on the corresponding axis from acceleration measurements projected on the corresponding axis as taught by Agrawal et al. in order to obtain a resulting dynamic acceleration.
 	
	Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picunko (US 2010/0035688 A1).
 	 As to claim 16, Picunko teaches the method according to claim 9, determining a user foot pointing direction in a two-dimensional coordinate plane ([0032]: one or more of measurement 
	 However, in another embodiment, Picunko teaches determining a user foot touch state ([0033-0034]: toe tap, heel stomped); 
 	determining a user foot tilt angle with respect to the two-dimensional coordinate plane ([0033]: relative pressure between two or more of the sensors may be used to detect the angle of the foot; [0044-0045]: user's movement in multiple directions (e.g. left, right), and at different angles; [0060-0061]: movement and position sensed by the one or more sensors in the footwear are presented on the display unit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of the different embodiments of Picunko in order to track the physical movement and position of a user and utilize data obtained by tracking the physical movement and position in an electronic computer program. 	As to claim 17, PIcunko teaches the method according to claim 16, further including: 
sending the user foot pointing direction([0032]: one or more of measurement capabilities to detect change in direction of the footware; [0061]), and the user foot movement levels([0028-0030]: movement in three directions (i.e., x, y, and z directions corresponding front to back, side to side, and up and down movements). The sensor 106 transmits wireless signals 108 with data relating to the movement and position of the user's foot) to one or more electronic devices for controlling ([0060-
to one or more electronic devices for controlling.
 	However, in another embodiment, Picunko teaches sending the user foot touch state([0033-0034]: toe tap, heel stomped), and the user foot tilt angle ([0033]: relative pressure between two or more of the sensors may be used to detect the angle of the foot; [0044-0045]: the detection of the user's movement in multiple directions (e.g. up, down) and at different angles; [0061]) to one or more electronic devices for controlling ([0060-0061]): video system receive and process information received from one or more sensors).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of the different embodiments of Picunko in order to track the physical movement and position of a user and utilize data obtained by tracking the physical movement and position in an electronic computer program.

 					Allowable Subject Matter
Claims 19-20  would be allowable if claim 19 is rewritten to overcome the claim objection(s) as set forth in the office action above.
The following is an examiner’s statement of reasons for allowance:
As to claim 19, the prior art of record does not disclose applicant’s claimed invention: “A method for cursor control comprising: determining a start of a cursor control based on a change of a user foot touch state;  determining a reference foot pointing direction angle when the cursor control starts; determining a reference foot tilt angle when the cursor control starts; determining if the cursor control is ongoing based on the user foot touch state;  calculating a foot pointing direction angle difference as the difference between the current foot pointing direction angle and the reference foot 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.